Order unanimously reversed. No opinion. Motion for summary judgment granted. The pleadings and affidavits establish that the relationship of master and servant terminated prior to the commencement of this *856action and plaintiff does not seek the revival thereof. There is no necessity for resort to a declaratory judgment because no disputed jural relation will be stabilized or clarified. (Somberg v. Somberg, 263 N. Y. 1; Segal V. Associated Agents of America, 91 N. Y. S. 2d 49, affd. without opinion 276 App. Div. 896.) Furthermore, a threatened libel will not be restrained. (Marlin Fire Arms Co. v. Shields, 171 N. Y. 384.) The order appealed from therefore is reversed and defendant’s motion for summary judgment granted. This disposition is without prejudice to any other remedies of which plaintiff may be advised. Settle order on notice. Concur — Breitel, J. P., Rabin, Frank, Valente and McNally, JJ.